Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 11/09/2021. 
Claims 1-12 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 11/09/2021, has been entered. Claims 1-2, and 7-8 have been amended. 

Information Disclosure Statement
The Information Disclosure Statement filed 08/11/2021 been received, and has been fully considered.
The Information Disclosure Statement filed 11/09/2021 been received, and has been fully considered.
The Information Disclosure Statement filed 01/27/2022 been received, and has been fully considered.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al (US 20050099630 A1), hereinafter Reynolds, in view of Webb et al (US 20060195369 A1), hereinafter Webb, and further in view of X-Rite (NPL- see previous Action) and Cavanagh (NPL – see attached).

Regarding claim 1, Reynolds teaches a method comprising: 
generating a digital representation of a color of a non-paint product for sale at a store that sells the non-paint product (Reynolds: [0050] “a color selection and coordination system may provide the user with the options of color matching and coordination. Consumers may provide a starting color in several ways. For instance, using a spectrophotometer, a customer can “Scan' the color of an item from their house such as tile, fabric, window treatment, pillow, etc. Based on the starting color, a system implementing one embodiment of the invention may select a close match from a color library, or may custom-formulate a color to match the item scanned.” – [0048] “The color sensor or spectrophotometer 308 permits a user to use a swatch or sample of their desired color and enter it into the color selection and coordination system. The color sensor 308 may be one of a number of color sensing devices that is attached to the color selection and coordination system and provides the system with information about the desired color sample.” – It is recognized by examiner that the color sensing device may scan “items…such as tile, fabric, window treatment, pillow, etc.” whether they are at-home or in-store, particularly if using the color-sensing device of the in-store kiosk of [0038].); 
transmitting the digital representation of the color of the non-paint product to a computer terminal at the store, the computer terminal having a computer controlled display (Reynolds: [0052] “The system may also provide a visualization tool that allows consumers to See how their colors look in a Simulated environment. The system may function in a way that allows users to upload their own photos and the adjust them based on the user's color Selections. In another implementation of the invention, a user may select a similar room or exterior from a collection of preformatted rooms or exterior. The wall, trim, accents, etc., of the selected room or exterior is then colored with a Selected color combination from among the recommended color combinations.” – [0034] “A user may access the previously saved project from an in-store kiosk with a very similar graphical user interface.” – As described, such as in [0055] and [0038], computer outputs and user inputs are performed through a display screen.); 
transmitting the digital representation of the color from the computer terminal to a webserver remote from the computer terminal and operated by a paint manufacturer (Reynolds: [0099] “The distributed system enables a paint manufacturer to establish a relationship with the customers, educate the customer about the manufacture's paint products, and extend that relationship from the home to the store” – [0098] “The distributed system may include multiple in-store kiosks coupled to a central server 1910. … The kiosks may be communicatively coupled to one or more servers 1910 via various communication links, including the Internet … The server 1910 may be coupled to the Internet and provide a paint color Selection and coordinator application to remote terminals/computers 1912.” – [0169] “once the user has selected a starting or core color, the color coordinator accesses the color database and provides a plurality of color combinations.”  – Examiner notes that paragraphs such as [0128] and [0140] further support that the system is operated by a particular company selling the paint products.), 
the webserver providing a website with a color coordination application program to the computer terminal (Reynolds: [0098] “The server 1910 may be coupled to the Internet and provide a paint color Selection and coordinator application to remote terminals/computers 1912.” – [0107] “A web page may be used where the user can access the color Selection and coordination System via the Internet.”), the color coordination application program being configured to:
 generate at least one interactive display screen on the computer controlled display to provide paint color selection assistance (Reynolds: [0064] “a user is given the option to then use an expert color As addressed above, paragraphs such as in [0055] and [0038] note that computer outputs and user inputs are performed through a display screen of the in-store kiosk.), 
receive the digital representation of the color of the non-paint product (Reynolds: [0050] “a color selection and coordination system may provide the user with the options of color matching and coordination. Consumers may provide a starting color in several ways. For instance, using a spectrophotometer”), 
determine at least one coordinating color for the color of the non-paint product, and display the at least one coordinating color on the computer controlled display of the computer terminal (Reynolds: [0064] “a user is given the option to then use an expert color coordinator 1007 be given suggestions as to complementary, harmonious, or aesthetically pleasing colors that may be combined with the starting color.” – [0162] “For every paint color in the color database, the color coordinator system needs to be able to render a digital equivalent on screen.”), and
receiving, with the computer terminal, a selection by the consumer of a particular paint color from the at plurality of paint colors of the paint color recommendation (Reynolds: [0112] “Once the user has selected a desired starting color, the desired use of the color is specified … The system then uses its internal color coordination database to provide one or more color coordination schemes that include the desired color 2264. Said color coordination schemes may include one or more colors that are complementary to the selected starting color. The user is then allowed to select one of the color Schemes provide by the System.” – [0072] “Once the expert color coordinator 1007 has returned one or more color combinations 1010 based on the desired or starting color, the user may select a desired color combination” – [0074] “Once the user is satisfied with a selected color combination, that combination may be saved 1020.” – [0050] “the color coordination System may recommend other colors, or combination of colors, that coordinate, are harmonious or aesthetically pleasing, or complementary to the Starting color.”).
While Reynolds teaches that in-store personnel including sales associates may use the kiosk [0096], and that users intend to purchase the selected paint colors [0103], the reference does not specifically teach that the store does not maintain an inventory of paint products; that a sales person at the store employs the computer terminal, the 

However, Webb teaches a paint color selection system (Webb: Abstract), including:
generating, with an on-line electronic ordering tool accessed using the computer terminal at the store, a paint order for paint of the particular paint color (Webb: [0080] “the user has selected and validated colors to be used in the project and then builds an order of various selected products in selected” – [0051] “The color selection software application aids a user in selection of various colors of paint and then facilitates purchase of samples of the selected color(s) of paint online” – See also Figure 14, where paint products are added to a cart; and Figure 11, which specifically notes that “coordinated colors” can be ordered and purchased.); 
transmitting, with the on-line electronic ordering tool accessed using the computer terminal at the store, the paint order for paint of the particular paint color to an order processing terminal located at an order processing site that is operated by the paint manufacturer and remote from the webserver and the computer terminal without communicating the paint order to the webserver (Webb: [0080] “After the order is built, payment is collected step 315, the order is transmitted to a fulfillment center, step 317, where the order is fulfilled, step 319.” – [0073] “Assuming the user selects the checkout link 119, he may access successive pages 270, 272, 273, 274 which present the items in the shopping cart basket on the shopping cart page 233 with thumbnails, a product description and active areas permitting removal of items and/or alteration of the quantity ordered. These pages provide the user with the ability to select among various billing and shipping options, to review the order, and to finally pay for the items, e.g. by credit card.” – It is understood that the system receiving the order at the fulfillment center constitutes an order processing terminal, with the fulfillment center comprising an order processing site.); and 
It is noted that the order is shipped from the fulfillment center to the customer, rather than from a fulfillment center to a retailer.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Reynolds would continue to teach in-store paint color matching, except that now it would also teach specific methods of ordering the suggested color of paint, according to the teachings of Webb. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to further facilitate purchasing of paint (Webb: [0051]).
While Webb further teaches expert advice [0056] with respect to color coordination [0062], Reynolds/Webb do not specifically teach that the store does not maintain an inventory of paint products; or that a sales person at the store employs the computer terminal, the computer controlled display, and the website to provide a paint color recommendation to a consumer based on the at least one coordinating color.
However, X-Rite teaches a paint retail color software (X-Rite: Abstract), including that a sales person at the store employs the computer terminal, the computer controlled display, and the website to provide a paint color recommendation to a consumer based on the at least one coordinating color (X-Rite: “Our store-based kiosk version adds extra dimensions to the project experience. In addition to all the features of the web-based software, customers can measure the color of inspiration items for their projects and ask store personnel for assistance when it comes to buying paint”).This known technique is applicable to the method of Reynolds/Webb as they share characteristics and capabilities, namely they are directed to paint color coordination/suggestion, including kiosk-based ordering.
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Reynolds/Webb would continue to teach an in-store kiosk for paint color matching and ordering, except that now it would also teach that an employee 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to offer service to customers as they make paint purchase decision (X-Rite: Paragraph 1).
While Reynolds/Webb/X-Rite do not specifically teach that the store does not maintain an inventory of paint products, Cavanagh teaches systems related to consumer kiosks (Cavanagh: Abstract), including that the store does not maintain an inventory of paint products (Cavanagh: “Many establishments, especially retail outlets, are implementing web-connected kiosks in a strategy called “Elastic Walls.” Also known as “virtual inventory,” the elastic walls model uses in-store kiosks to expand the establishment’s product offerings. Given the high costs of storage and display space, elastic walls allow in-store shoppers to order items from the company website that may not be readily available in the physical “brick and mortar” store. For example, “Stop & Shop Supermarket’s ‘Endless Aisle’ kiosks enable customers to order unusual food items that aren’t normally stocked on supermarket shelves”” Page 88 – It is recognized that Cavanagh teaches that an in-store kiosk may allow for ordering of products not available/sold at the store.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Reynolds/Webb/X-Rite would continue to teach an in-store paint color-match and ordering kiosk, except that now it would also teach that the kiosk may be in a store that does not sell the ordered products, according to the teachings of Cavanagh. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved shopping experience with commercial kiosks (Cavanagh: Page 24).

Regarding claim 3, Reynolds/Webb/X-Rite/Cavanagh teach the method of claim 1 wherein the non-paint product is flooring (Webb: [0063] “Additional products may be added to the link list 159 such as carpet, flooring, fixtures, etc.” – [0006] “. The tool may thus provide color coordinating advice and validation with respect to numerous decorating decisions, such as, for example, selection of kitchen and bath items and/or fixtures, carpet/tile, – Examiner notes that Reynolds teaches the scanning of a non-paint product to determine an initial color, while Webb teaches that non-paint products sold by a store which operates such a kiosk may further include flooring.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reynolds/Webb/X-Rite/Cavanagh for the reasons identified above with respect to claim 1. 

Regarding claim 4, Reynolds/Webb/X-Rite/Cavanagh teach the method of claim 1 wherein the store is a floor covering store (Webb: [0063] “Additional products may be added to the link list 159 such as carpet, flooring, fixtures, etc.” – [0006] “. The tool may thus provide color coordinating advice and validation with respect to numerous decorating decisions, such as, for example, selection of kitchen and bath items and/or fixtures, carpet/tile, wall coverings, window treatments and paint.” – It is understood that a retailer that sells carpets can be considered a floor covering store.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reynolds/Webb/X-Rite/Cavanagh for the reasons identified above with respect to claim 1. 

Regarding claim 5, Reynolds/Webb/X-Rite/Cavanagh teach the method of claim 1 wherein the digital representation is generated by a spectrophotometer (Reynolds: [0050] “a color selection and coordination system may provide the user with the options of color matching and coordination. Consumers may provide a starting color in several ways. For instance, using a spectrophotometer, a customer can “Scan” the color of an item”).

Regarding claim 6, Reynolds/Webb/X-Rite/Cavanagh teach the method of claim 1 wherein said color coordination application program comprises a client application transmitted from the webserver to the computer terminal at the store (Reynolds: [0098] “The server 1910 may be coupled to the Internet and provide a paint color Selection and coordinator application to remote terminals/computers 1912.” – [0107] “A web page may be used where the user can access the color Selection and coordination System via the Internet.”)

Regarding claims 7 and 9-12, the limitations of system claims 7 and 9-12 are closely parallel to the limitations of method claims 1 and 3-6, and are rejected on the same basis.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds/Webb/X-Rite/Cavanagh, and further in view of Hughes et al (US 20090228143 A1), hereinafter Hughes.

Regarding claim 2, Reynolds/Webb/X-Rite/Cavanagh teach the method of claim 1. While Webb discusses choosing paint tints, the references do not specifically teach that the paint manufacturer performs tinting and shaking steps to formulate tinted paint of the particular paint color and packages the tinted paint as the paint order to be shipped directly to the consumer.  
However, Hughes teaches a paint manufacturing system (Hughes: Abstract) for online paint orders (Hughes: [0055]), including that the paint manufacturer:
performs tinting and shaking steps to formulate tinted paint of the particular color (Hughes: [0042] “the types of base paints include pastel, tinting, deep tone and neutral base paints. … the tinting base paint is lighter than the deep tone base paint” – [0043] “One way paint components and colorant(s) are combined together is by shaking them so they mix. In this way, a desired type of paint is manufactured and provided with a desired color at the point of sale.”) and 
packages the tinted paint as the paint order to be shipped directly to the consumer (Hughes: [0113] “Method 180 can also include a step of shipping the paint, such as to his or her house or business.”).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Reynolds/Webb/X-Rite/Cavanagh, the ability for the paint manufacturer to perform tinting and shaking steps to formulate tinted paint of the particular paint color and packaging the tinted paint as the paint order to be shipped directly to the consumer, as taught by Hughes, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Reynolds/Webb/X-Rite/Cavanagh, to include the teachings of Hughes, in order to satisfy consumer needs (Hughes: [0004]) by delivering users their desired paint (Hughes: [0056]).

Regarding claim 8, the limitations of system claim 8 are closely parallel to those of method claim 2 and are rejected on the same basis.

Response to Arguments
	Applicant’s arguments filed 11/09/2021 have been fully considered but are not persuasive.

Prior Art Rejections – 35 USC §103
Applicant argues that the cited art fails to teach the three devices, located remotely from each other, as claimed.
Examiner respectfully disagrees. Reynolds and Webb teach an in-store kiosk, supported by an online application at a webserver, which allows a user to color-match an item and place an order for paint. This order is transmitted directly from the kiosk to a fulfillment center, where it is fulfilled and shipped to the consumer.

Applicant argues that the cited art fails to teach that the kiosk may be in a store that does not sell paint products, further alleging an improvement over prior art based thereon.
Examiner notes that the references discussed are not relied upon to teach this limitation, with the references remaining silent as to the specific inventory of merchandise at the store in question. Rather, the rejection above points to NPL Cavanagh, which discusses in-store kiosks which may sell items not available at the store.

Applicant further argues that Webb, and other references, fail to teach the transmission of the paint order from the in-store kiosk directly to an order processing system at an order processing site, and shipping therefrom directly to the customer without going to a store.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR 





/T.J.S./Examiner, Art Unit 3684      
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684